Case 17-21094        Doc 36     Filed 04/16/19     Entered 04/16/19 13:33:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21094
         Svonne V McEwen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/14/2017.

         2) The plan was confirmed on 09/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/14/2019.

         5) The case was Dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21094             Doc 36             Filed 04/16/19    Entered 04/16/19 13:33:28                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $6,233.92
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $6,233.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,605.78
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $271.11
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $2,876.89

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured         460.00        932.05           932.05           0.00       0.00
 AT&T                                        Unsecured          61.80           NA               NA            0.00       0.00
 AT&T                                        Unsecured         210.00           NA               NA            0.00       0.00
 AT&T                                        Unsecured         500.00           NA               NA            0.00       0.00
 Ballenger, Sedrick                          Unsecured      2,200.00            NA               NA            0.00       0.00
 Brittany Woods Apartments                   Unsecured      1,950.00            NA               NA            0.00       0.00
 Citibank NA                                 Unsecured           0.00           NA               NA            0.00       0.00
 City Colleges of Chicago                    Unsecured      1,000.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured     16,649.61     17,754.21        17,754.21            0.00       0.00
 City of Country Club Hills                  Unsecured      1,000.00            NA               NA            0.00       0.00
 City of Markham                             Unsecured         200.00           NA               NA            0.00       0.00
 Clout Financial Services, Inc               Unsecured      1,100.00            NA               NA            0.00       0.00
 Collins, Aisha                              Unsecured      5,145.00            NA               NA            0.00       0.00
 Comcast                                     Unsecured      1,000.00            NA               NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         570.56           NA               NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         466.80      1,247.66         1,247.66           0.00       0.00
 Cornerstone Christian School                Unsecured         500.00           NA               NA            0.00       0.00
 CREDIT ONE BANK NA                          Unsecured         500.00           NA               NA            0.00       0.00
 Direct TV                                   Unsecured         317.21           NA               NA            0.00       0.00
 Franciscan Alliance, Inc                    Unsecured          30.00           NA               NA            0.00       0.00
 Franciscan Alliance, Inc                    Unsecured         380.00           NA               NA            0.00       0.00
 Humana Inc                                  Unsecured         350.00           NA               NA            0.00       0.00
 Illinois Tollway                            Unsecured      5,000.00       6,141.92         6,141.92           0.00       0.00
 Isac                                        Unsecured      1,752.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC               Secured       11,316.00     11,966.29        11,316.00       2,520.22     836.81
 Jefferson Capital Systems LLC               Unsecured            NA         650.29           650.29           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         380.00        380.99           380.99           0.00       0.00
 Midstate Collection Solutions               Unsecured      2,000.00       1,014.81         1,014.81           0.00       0.00
 Midway Storage                              Unsecured         137.95           NA               NA            0.00       0.00
 Midwest Title Loans                         Unsecured      6,500.00       4,072.18         4,072.18           0.00       0.00
 Municipal Collections Of America            Unsecured         675.00        675.00           675.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21094            Doc 36     Filed 04/16/19    Entered 04/16/19 13:33:28               Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal        Int.
 Name                                  Class    Scheduled      Asserted      Allowed         Paid           Paid
 Municipal Collections Of America   Unsecured         250.00        250.00        250.00           0.00         0.00
 Municipal Collections Of America   Unsecured         200.00        200.00        200.00           0.00         0.00
 NAVIENT SOLUTIONS INC              Unsecured           0.00           NA            NA            0.00         0.00
 Nicor Gas                          Unsecured         851.87      1,052.54      1,052.54           0.00         0.00
 Overland Bond & Investment Corp    Unsecured     11,499.00     11,499.09     11,499.09            0.00         0.00
 PCL Alverno                        Unsecured         975.00           NA            NA            0.00         0.00
 Pediatric Associates, P.C.         Unsecured         210.00           NA            NA            0.00         0.00
 Peoples Energy Corp                Unsecured         724.34        823.29        823.29           0.00         0.00
 Peoples Gas Light & Coke Co        Unsecured         920.34           NA            NA            0.00         0.00
 Peter Francic Geraci               Unsecured      1,300.00            NA            NA            0.00         0.00
 Prestige Auto Exchange             Unsecured      2,500.00            NA            NA            0.00         0.00
 Taghre LLC                         Unsecured         600.00           NA            NA            0.00         0.00
 Unifund CCR Partners               Unsecured      1,499.78            NA            NA            0.00         0.00
 Village of Matteson                Unsecured         200.00           NA            NA            0.00         0.00
 XSport Fitness                     Unsecured         400.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00                   $0.00
       Mortgage Arrearage                                       $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                             $11,316.00           $2,520.22                 $836.81
       All Other Secured                                        $0.00               $0.00                   $0.00
 TOTAL SECURED:                                            $11,316.00           $2,520.22                 $836.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
        All Other Priority                                       $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $46,694.03                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                             $2,876.89
           Disbursements to Creditors                             $3,357.03

 TOTAL DISBURSEMENTS :                                                                             $6,233.92




UST Form 101-13-FR-S (9/1/2009)
Case 17-21094        Doc 36      Filed 04/16/19     Entered 04/16/19 13:33:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
